                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE MIDDLE DISTRICT OF ALABAMA
                                    EASTERN DIVISION


 UNITED STATES OF AMERICA                             )
                                                      )
            v.                                        )      CR. NO. 3:19-cr-231-RAH-SMD-2
                                                      )
 BRANDEN TYRONE MATTHEWS                              )


                          UNITED STATES= MOTION FOR REDUCTION
                           FOR ACCEPTANCE OF RESPONSIBILITY

       Comes now the United States of America, by and through Louis V. Franklin, Sr., United

States Attorney for the Middle District of Alabama, and respectfully moves this Court to reduce

by one (1) level defendant=s offense level based on defendant=s acceptance of responsibility. As

grounds for this Motion, the United States avers as follows:

       1.        On October 28, 2019, an Information was filed against the defendant.

       2.        The defendant notified the United States of defendant=s intent to plead guilty in

                 sufficient time to qualify for an additional one-point offense level reduction. The

                 defendant pled guilty to the Information on October 30, 2019.

       3.        Therefore, pursuant to United States Sentencing Guidelines § 3E1.1(b), as

                 amended, the United States makes this formal motion for a one-level reduction in

                 defendant=s offense level for acceptance of responsibility such that the total

                 reduction in offense level for defendant=s acceptance of responsibility shall be three

                 (3) levels.

       WHEREFORE, the United States respectfully requests that this motion be GRANTED.
Respectfully submitted this the 28th day of January, 2020.

                                     LOUIS V. FRANKLIN, SR.
                                     UNITED STATES ATTORNEY



                                     /s/ Kevin P. Davidson
                                     KEVIN P. DAVIDSON
                                     131 Clayton Street
                                     Montgomery, AL 36104
                                     Phone: (334) 223-7280
                                     Fax: (334) 223-7135
                                     E-mail: Kevin.P.Davidson@usdoj.gov




                                        2
                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF ALABAMA
                                  EASTERN DIVISION


 UNITED STATES OF AMERICA                            )
                                                     )
             v.                                      )    CR. NO. 3:19-cr-231-RAH-SMD-2
                                                     )
 BRANDEN TYRONE MATTHEWS                             )

                                 CERTIFICATE OF SERVICE

       I hereby certify that on January 28, 2020, I electronically filed the foregoing with the Clerk

of the Court using the CM/ECF system, which will send notification of such filing to all attorneys

of record.

                                              Respectfully submitted,



                                              /s/ Kevin P. Davidson
                                              KEVIN P. DAVIDSON
                                              131 Clayton Street
                                              Montgomery, AL 36104
                                              Phone: (334) 223-7280
                                              Fax: (334) 223-7135
                                              E-mail: Kevin.P.Davidson@usdoj.gov




                                                 3
